Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 13 recites “retain one cluster of the two or more different clusters of special symbols identified” however claim 1 at line 11 recites “identify one cluster of the two or more clusters of special symbols determined to be retained”.  These recitations are unclear with respect to the number of clusters that are retained. The number and relationship between the clusters retained, identified or otherwise handled should be clearly indicated.
Claims 2 and 3 each recite “the one cluster of the two or more different clusters of special symbols determined to be held”, these recitations are not clear because there is no clear antecedent basis for “the one cluster” or “the two of more different clusters of special symbols determined to be held”. While there is a prior recited “one cluster … to be retained”, it is not clearly linked to these later recitations and Examiner suggests that these elements be carefully amended to clearly link all of these elements to clear antecedents.

Claim 8 recites “determining, via the at least one processor, which of the two or more different clusters of special symbols determined to be retained for a subsequent selection of symbols;” and “displaying on the graphical display device one cluster of the two or more different clusters of special symbols determined being retained at respective display positions for the subsequent selection of symbols;”. These recitations are unclear with respect to the number of clusters that are retained. The number and relationship between the clusters retained, identified or otherwise handled should be clearly indicated.
Claims 9 and 10 each recite “the one cluster of the two or more different clusters of special symbols determined to be held”, these recitations are not clear because there is no clear antecedent basis for “the one cluster” or “the two of more different clusters of special symbols determined to be held”. Examiner suggests that these elements be carefully amended to clearly link these elements to clear antecedents.
Claim 12 at line 2 recites “the one cluster”, however there is no clear antecedent basis for this element in the claims.
Claim 14 at line 11 recites “control the graphical display device to retain one cluster of the two or more different clusters of special symbols determined to be retained for a subsequent selection of symbols”, however there is no clear antecedent for the determined symbols because there is no prior recited determining step.
Claims 15 and 16 each recite “the one cluster of the two or more different clusters of special symbols determined to be held”, these recitations are not clear because there is no clear antecedent basis for “the one cluster” or “the two of more different clusters of special symbols determined to be 
Claim 18 at line 3 recites “the one cluster”, however there is no clear antecedent basis for this element in the claims.
Claims 1-20 will be examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 respectively of U.S. Patent No. 10,909,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 of Patent 10,909,799 anticipate claims 1 and 8 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140302908 US-9017160 US-20100298041 US-20120258785 US-20180130298 US-20100210343 US-8651940 US-10037651.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J IANNUZZI/               Examiner, Art Unit 3715